Citation Nr: 0821070	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  97-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.F.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  The veteran presented 
testimony at a personal hearing conducted via Video 
Conference hearing before the undersigned in October 1999; a 
transcript of this hearing is included in the claims folder.  
In February 2000, this case was remanded for additional 
evidentiary development.  In July 2003, the case was again 
remanded so that the duty to assist and notify provisions of 
the Veterans Claims Assistance Act of 2000 (codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159) could be complied with.  In September 2007, the Board 
denied service connection for post-traumatic stress disorder 
and remanded the headaches claim to the RO for further 
development and consideration. 


FINDINGS OF FACT

A chronic headache disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service or manifested within one 
year of separation from service.


CONCLUSION OF LAW

A headache disorder was not incurred or aggravated by active 
military service, nor may an organic disease of the nervous 
system be presumed to have been so incurred.  38 U.S.C.A. §§ 
1131, 1133, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  This was not accomplished in this 
case as the original decision was made prior to the enactment 
of this legislation.  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  The 
May 2004 and November 2004 notification letters sent to the 
veteran substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  The claim was also readjudicated 
in April 2007 and February 2008 supplemental statements of 
the case. 

While the notification did not adequately advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claim for service connection is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  In an April 
2008 statement, the veteran noted that she had no additional 
evidence to submit.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The veteran's service medical records reveal that she had 
reported occasional sinus headaches at the time of the July 
1983 entrance examination.  There was also a note concerning 
musculoskeletal headaches in May 1984.  At the time of the 
December 1986 separation examination, there was no reference 
to any headaches.  On a database for purposes of treatment as 
a military dependent in March 1989 the veteran reported 
having frequent headaches, migraine and sinus.  A private 
medical record of May 1995 notes that she reported suffering 
from migraine headaches.  On VA examination in May 1996 
headaches most consistent with musculoskeletal tension 
headaches, likely triggered by back pain and muscle spasms 
were diagnosed.  She reported at that time that her worst 
headaches began in 1985.  In August 1997, the veteran sought 
treatment at a VA facility for mixed headaches.  She gave a 
history of migraine headaches starting around 1983.  She 
received subsequent treatment for headaches.    

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1131.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Headaches (as an 
organic disease of the nervous system) are a chronic disease 
which may be presumptively service connected if manifested to 
a compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The veteran asserts that she has continuously suffered from 
headaches since service and that her current headaches are 
related to headaches she experienced in service.  Although 
she indicates that she has a degree in health sciences and, 
therefore, has more medical knowledge than a lay person, 
there is no indication that she has had any experience in the 
medical field.  Outpatient treatment records of August 1999 
reflect that she was about to start a new job as a pet 
therapy assistant at a boys school, and in June 2000 she 
reported working for a dog obedience trainer.  The Board 
concludes that she does not have the knowledge to render her 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this case, there is no medical evidence associating any 
current headaches to service, including the complaint of 
headaches in service in 1984.  Complaints of headaches were 
thereafter shown in 1989 and 1995, without evidence of 
continuity of symptomatology during the interim.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  Although the 
veteran asserts that she had had headaches continuously in 
and since service, and she is competent to make such 
assertions, the evidence does not corroborate her statements.  
For example, in an October 1996 statement she stated that she 
complained many times of headaches in service and that she 
underwent intensive testing to ascertain the cause of the 
headaches.  Her extensive service medical records contradict 
such assertions, and the Board does not find them credible.  

Significantly, a November 2007 VA examination report stated, 
after a review of the veteran's claims file, that the current 
subjective complaints of headaches were not etiologically 
related to the one-time complaint of headaches in service.  
The Board finds this opinion far outweighs the probative 
value of the veteran's assertions.  Therefore, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Service connection for headaches is denied.



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


